UO,3SS -OQ

RONALL          HARRISON

1484657          ALLRED    UNIT
                                                                     RECEIVED IN
                                                                COURT OF CRIMINAL APPEALS
2101       FM    369    NORTH

IOWA PARK,TEXAS                76367                                      APR 02 2015

MARCH       27    2015                                               AbeSAcosfla, Clerk

ABEL       ACOSTA,CLERK

COURT       OF    CRIMINAL       APPEALS       OF    TEXAS

P.O.       BOX    12308,CAPITOL          STATION

AUSTIN,          TEXAS    78711



RE:    EX       PARTE    RONALD       WAYNE    HARRISON,CCA#         WR-40,355-04

       TRIAL       COURT       NUMBER    4205-CJACK           COUNTY,TEXAS



Dear       Mr.    Acosta,

      Sir,       I received a letter from an attorney on March 24 2015 stating
that he had been appointed by the Judge of the above stated court in
regards to the above listed writ number.                                 He further stated that the
Court of Criminal Appeals ORDER requires that a hearing be held on.
or    before       June    5    2015.



Sir,I have never recived any notice from your court in this matter,
but    I    am also       well    aware       that    the    mailroom      here    on    the   Allred   Unit

has a habit of misplacing letters only to find them at a much later
date.       So at this time Sir I would ask that a copy of the above
mentioned          order       from    the    court    be    sent   to   me   at   the    above   listed

address.          If a letter has already been sent then I apologize for the
mailroom ,but I have never received any letter or notice of the
above mentioned order that the attorney referenced in his letter.


Your time,help,and understanding in this matter is most greatly
appreciated.             Thank you and have a nice day!